Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The instant application 17/132,695 is presented for examination by the examiner.  Claims 1-14 are pending.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The prior art is silent in explicitly teaching or rendering obvious the limitations of “receiving a redirected client request to access the protected entity that was denied by the protected entity; granting, in response to the received redirected request, access tokens of a first type to a client; identifying a conversion transaction identifying a request to convert the first type of access tokens with access tokens of a second type, wherein the transaction designates at least the protected entity” in combination with all of the other claim requirements.  The cited prior art teaches converting types of token to another type.  The claims require this conversion to be done in response to a denied access request to a protected entity.  The access tokens of the first type are explicitly granted to the client in response to the redirection which occurs after the denial.  

Allowable Subject Matter
Claims 1-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/Primary Examiner, Art Unit 2431                                                                                                                                                                                                        
MICHAEL R. VAUGHAN
Primary Examiner
Art Unit 2431